Citation Nr: 1814931	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  07-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder. 

2.  Entitlement to service connection for a disorder manifested by right hip pain.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected spine arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Army from February 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated May 2006, October 2008 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The May 2006 rating decision denied the claims of entitlement to service connection for disabilities of the right wrist, right hip and right knee.  Service connection for degenerative arthritis of the lumbar spine was granted at this time.  A 20 percent evaluation was assigned, effective as of June 16, 2005.  October 2008 and June 2010 rating decisions denied entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.  

This matter was previously remanded by the Board in December 2016 for additional development, to include scheduling the Veteran for VA examinations.  Although the requested development was completed in April 2017, the Board finds that additional development is required.

Therefore, the issues of entitlement to service connection for a right hip disorder, entitlement to service connection for a right knee disorder, and entitlement to an evaluation in excess of 20 percent disabling for lumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a right wrist disability.  


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As there is no allegation that the September 2010 hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Right wrist disorder

The Veteran contends that she is entitled to service connection for a right wrist disorder.  Based upon a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against her claim.

Service treatment records reveal that the Veteran was deemed qualified for service following her physical examination at enlistment in September 2003.  A treatment note, dated October 2004, revealed the veteran's complaint of hitting her right shoulder during a fall down 2 steps.  No specific claims were made as to the right wrist.  An examination performed on the same date revealed full active range of motion of the right shoulder with no deformities or weakness.  Normal muscle strength was noted in the deltoids, biceps, triceps, wrist extensors, wrist flexors, flexor digitorum superficialis (FDS) muscle and interosseous. No signs of apprehension or sulcus were noted.  There was no evidence of focal tenderness to palpation.  No diagnosis of a right wrist condition was rendered.  A separation, the Veteran's physical examination report made no reference to any diagnosis or condition of the right wrist.

There is no evidence of post-service VA or private medical treatment for a condition of the Veteran's right wrist. 

Pursuant to a December 2016 Board remand decision, the Veteran was afforded a VA examination to obtain an etiological opinion.

During the clinical evaluation in April 2017, the Veteran reported current symptoms including numbness and tingling in her hand, the sensation of her fingers getting stuck, and pain in the knuckles when she attempts to make a fist or make a tight grip.  The symptoms reported occur 2-3 times per week.  She contends that she was advised to keep a journal as form of treatment. The Veteran describes limited ability to write for longer than five minutes at a time and indicated that her wedding ring often feels tight and uncomfortable.  Maintaining a low sodium diet did not relieve her symptoms.  She takes an oral vitamin supplement, glucosamine, once per day.  Oral pain medications include ibuprofen, meloxicam, and gabapentin.

On examination, no findings of a chronic hand condition were reached.  An evaluation of the bilateral hands yielded normal results.  The examiner noted that the Veteran demonstrating good grip and manual dexterity when using the text function on her cell phone during the examination.  X-rays films were normal with no evidence of degenerative or other arthritic changes.  While the examiner acknowledged the Veteran's report of difficult gripping or writing for extended periods, the complaints were deemed inconsistent with the evidence, to include the Veteran's submission of multiple lengthy hand written statements which have been associated with the claim's file.  In support of the stated conclusion, the examiner suggested that drafting such statements would have required the ability to write and use her finders over a period of time sufficient to complete a task. Therefore, the examiner opined that no diagnosis of a hand condition was warranted.

In making all determinations, the Board has fully considered all lay assertions of record, to include the Veteran's contention that she injured her wrist in service, following a hard in Airborne School in July 2004.  Thereafter, she asserts ongoing pain in the middle of her wrist with fatigability, lack of endurance, and limited mobility as completing tasks such as writing, combing her hair, or gripping.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  In the instant case, however, the medical evidence does not support a finding of current diagnosis of right wrist disorder.  On examination in April 2017, the examiner noted that X-rays films were normal with no evidence of degenerative or other arthritic changes.  While the Veteran's subjective complaints of impaired mobility of the right hand were acknowledged, the examiner concluded that the evidence of record was inconsistent with the Veteran's contentions.  Similar findings were reached during a VA examination May 2006.  Full range of motion with no evidence of redness, swelling or deformity was indicated.  The examiner concluded that there was no evidence of any pathology of the wrist, to include arthritis.  

While the Board is sympathetic to the Veteran's report of pain, difficulty grasping, and limited dexterity of the right wrist as due to an in-service injury, the medical evidence does not any such conclusion.  While the Veteran has described symptoms such as pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, in the absence of a current diagnosis or, any competent evidence of an in-service injury or disease, the claim of entitlement to service connection for a right wrist condition must be denied. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist condition is denied.


ORDER

Entitlement to service connection for a right wrist disorder is denied.


REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that she is entitled to service connection for a right hip disorder, right knee disorder, and an evaluation in excess of 20 percent disabling for service-connected spine arthritis.

Review of the claims file reveals that the Veteran's physical evaluation at enlistment in 2003 yielded normal results and she was deemed qualified for active service.  On or about July 2004, the Veteran suffered a fall in Airborne training school.  The injuries described include a stress fracture of the hip, herniated discs, radiculopathy of the right leg, and trauma to the right knee.  Other treatment records show numerous complaints of chronic back, hip and knee pain.  Associated treatment included multiple X-rays, MRIs (magnetic resonance images), physical therapy, limited duty/profiles, and oral pain medications.

Post service treatment records reveal a history of treatment for chronic hip, left knee and back pain, to include physical therapy, steroid injections, and oral pain medications.  Relevant evaluation reports noted limited range of motion, X-ray and MRI evidence of prior injuries, and changes in reported symptom severity overtime.

Pursuant to a December 2016 remand decision, the Veteran was afforded new VA examinations.  In April 2017, the Veteran's right hip disorder, right knee disorder, and service-connected spine arthritis were evaluated.  Following an in-person interview and appropriate diagnostic testing, the examiner concluded the Veteran had normal range of motion of the right hip, right knee, and spine.  On review of the evidence, the Board finds that the examiner's conclusions are not supported by the evidence.

Under VA's duty to assist, a medical examination must be provided or a medical opinion obtained when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  Similarly, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the April 2017 VA examinations fail to show that the examiner fully evaluated the Veteran's in-service complaints of symptoms, related treatment, or post-service complaints of symptoms, treatment, and related findings.  In an August 2017 lay statement from the Veteran, she noted that her treatment history has never revealed normal ranges of motion, to include as to bending and turning.  She also stated that the examiner failed to listen to or accurately report her complaints of symptoms.  During the clinical evaluations, the Veteran indicated that her condition was assessed based upon the examiner's subjective observations of her movements and mannerisms while sitting in the waiting area or examination room, rather than actual diagnostic testing.  Based upon the forgoing, the Board finds that new examinations are required.

Where the record before the Board contains insufficient medical information for evaluation purposes, remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right hip disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is invited to specifically list and describe the diagnostic evaluations performed and the basis for any conclusions reasonably drawn therefrom.  Citations to evidentiary support in the record should be noted.

(a)  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b). the extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(c). the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(d). Range of motion of the Veteran's right hip should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

(e). the examiner should identify a diagnosis for any right hip disorder found and note the evidence in support thereof.  The examiner is invited to consider and comment on the Veteran's prior complaints of symptoms related to radiculopathy, to include tingling and numbness in the lower right extremity.

(f)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a right hip disorder was incurred in, caused by or is otherwise related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right knee disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a). In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b). The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(c). The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(d). Range of motion of the Veteran's right knee should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

(e)  The examiner should identify a diagnosis for a right knee disability is found and note the evidence in support thereof.  The examiner is invited to consider and comment on the Veteran's prior complaints of symptoms related to radiculopathy, to include tingling and numbness in the lower right extremity. 

(f)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a right knee disability was incurred in, caused by or is otherwise related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

3.  Schedule the Veteran for a VA examination to assess the nature and current severity of his service-connected spine arthritis.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  Also, the examiner is invited to review and consider all lay statements of record, to include as to any progression or worsening of symptoms.  Then, the physician should render an opinion, consistent with sound medical judgment, as to the nature and current severity of the Veteran's service-connected spine arthritis. 

(a). In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b). The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(c). The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(d). Range of motion of the Veteran's spine should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


